NUMBER 13-09-00160-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

IN RE:  ALLIED CHEMICAL CORPORATION, ET AL.
 

On Petition for Writ of Mandamus
 

MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Garza and Benavides
Memorandum Opinion Per Curiam (1)


	Relators, Allied Chemical Corporation, et al., filed a petition for writ of mandamus
in which they contend that respondent, the Honorable Mario E. Ramirez Jr., presiding
judge of the 332nd Judicial District Court of Hidalgo County, Texas, abused his discretion,
leaving relators without an adequate appellate remedy, by rendering an "Order
Compel[l]ing Plaintiffs and Intervenors to A[nsw]er Able Supply and Borg-Warner
Interrogatories" in the underlying case on March 13, 2009.
	This Court, having examined and fully considered the petition for writ of mandamus,
is of the opinion that relators have not shown themselves entitled to the relief sought and
the petition should be denied.  See Tex. R. App. P. 52.8(a).  
	Accordingly, the petition for writ of mandamus is DENIED.

							PER CURIAM

Memorandum Opinion delivered and 
filed this the 31st day of March, 2009.
1.  See Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions), 52.8(d) ("When
denying relief, the court may hand down an opinion but is not required to do so.")